Citation Nr: 1439997	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for PTSD.  



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to August 1967 in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied the Veteran's appeal in November 2012.  In a March 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims vacated the Board's decision. 


FINDINGS OF FACT

1. The Veteran's original claim of service connection for PTSD was denied by an unappealed rating decision in March 2007, of which the Veteran was advised in March 2007.  

2. The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD and raises a reasonable possibility of substantiating the claim.  

3. The Veteran's PTSD was caused by service.  


CONCLUSIONS OF LAW

1. The unappealed March 2007 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2013).  

2. New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is reopening and granting the claim of service connection for PTSD on the basis of new and material evidence.  Additional VCAA discussion is therefore not required.

Reopening of the Claim on the Basis of New and Material Evidence

This claim was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. § 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in March 2007, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

Evidence submitted since the March 2007 rating decision includes additional VA treatment records, the Veteran's lay statements describing his in-service stressor incidents, Internet research, and treatise evidence addressing the reported in-service stressors.  

The Board has reviewed the evidence associated with the claims file subsequent to the March 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

The lay assertions presented by the Veteran, including a July 2009 stressor statement, along with the Internet research and treatise evidence, generally provide more information concerning the Veteran's claimed stressors and the circumstances surrounding the onset and etiology of his claimed PTSD, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate his claim.  

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim. 38 U.S.C.A. § 5108.  

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2013).  

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran had a military occupational specialty (MOS) of Aircraft Mechanic and, as of May 1966, and he served as an Aviation Machinist Mate and Aviation Machinist Mate (Jet Engine Mechanic).  Records confirm that he served with the Helicopter Anti-Submarine Squadron Two (HS-2) aboard the USS Hornet (CVS-12).  

The Board takes judicial notice of the fact that the USS Forrestal and the USS Hornet both were conducting operations off the coast of Vietnam in 1967, and that the USS Forrestal did have an explosion and fire occur onboard on July 29, 1967.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  

The Board further notes that Internet research supports the Veteran's assertion that the HS-2 had a temporary duty assignment on the USS Forrestal, and by extension, that he witnessed the death of a fellow HS-2 crewman aboard the USS Forrestal.
The Board finds that the Veteran's claimed trauma is consistent with the places, types, and circumstances of the Veteran's service at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  This, together with the Veteran's in-service psychiatric treatment, satisfies the second prong of service connection for PTSD, and in all events otherwise indicates mental trauma.

In June 2006, over the course of two clinic visits, he underwent a mental health consultation in the VA PTSD program with a psychology technician who carries a degree as a Certified Rehabilitation Counselor.  The psychology technician indicated that the Veteran completed standardized psychological testing, including the Combat Exposure Scale (CES), the Davidson Trauma Scale (DTS), the Alcohol Use Disorders Identification Test (AUDIT), the Beck Depression Inventory (BDI-II) and the Clinician Administered PTSD Scale (CAPS) for the DSM-IV.  A detailed history of the Veteran's claimed in-service stressor events was taken, essentially reiterating the Veteran's above-mentioned account.  The Veteran indicated that these experiences were associated with significant feelings of fear, helplessness, and horror, which the psychology technician opined would meet the DSM-IV PTSD criterion A.  

The psychology technician observed that the Veteran described clinically significant reexperiencing symptoms, including having unpleasant dreams about his experiences in Vietnam on a weekly basis.  The psychology technician observed that the Veteran also reported clinically significant avoidance symptoms and hyperarousal symptoms related to his military stressors.  Based on psychometric test results and interview of the Veteran, the psychology technician opined that the results of the evaluation supported a primary diagnosis of military-related PTSD, chronic, and that the Veteran experienced his symptoms at an intensity and frequency that met the DSM-IV diagnostic criteria for PTSD.  The psychology technician noted that the Veteran did not meet the DSM-IV criterion for Major Depressive Disorder.  

Given the foregoing, the Board finds all three prongs of a service connection claim are satisfied, and the appeal will be granted.



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD. 

Service connection for PTSD is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


